Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyamura et al (JP 2007119749 A).
Miyamura discloses a synthetic leather comprising a fabric base layer [p2¶9], an aqueous polyurethane adhesive layer (intermediate layer) [p4¶10, p7¶4] and an aqueous polyurethane skin forming layer [p1¶1]. An example of the aqueous polyurethane of the skin forming layer includes water and a polyurethane prepared from several polyols, a silicone polyol, and a polyisocyanate [p5, final ¶]. An example of the adhesive layer forming composition is an aqueous dispersion of a polyurethane prepared from 300 parts polyol with molecular weight 2000, 49.5 parts diisocyanate, and 12 parts dimethylolpropionic acid [p7¶4] which results in a resin with about 0.25 mmol/g of acid (anionic) groups. The isocyanate may also be tolylene diisocyanate [p2, final ¶] which would result in the adhesive layer resin having 0.79 mol/kg of aromatic ring. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed isocyanates would allow the ordinarily skilled artisan to readily envisage the claimed aromatic isocyanate/toluene isocyanate with the rest of the claimed elements (that are exemplified), therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al (US 20020018892 A1) in view of Sato et al (JP 2009275173 A).
Satake discloses an artificial leather comprising a skin layer, base fabric layer and adhesive layer combined to make the artificial leather [0051, 0059] wherein the adhesive layer (intermediate layer) comprises a reaction product of several polyols, dimethyl propionic acid (DMPA), a monool and tolylene diisocyanate as well as piperazine and diethanolamine chain extenders [0064] in the amounts that provide 0.216 mmol/g of acid groups (from the DMPA) and 0.98 mol/kg of aromatic groups in the polyurethane (from the tolylene diisocyanate). The polyurethane is dispersed in water [0064]. The adhesive polyurethane resin A has a molecular weight ranging from 2,000 to 20,000 [claim 2].
Satake does not disclose the specific silicone-based polyurethane of the claims, but does disclose that the skin layer can be prepared from a water borne polyurethane resin [0056].
Sato discloses a skin forming coating material for synthetic leather that does not require an organic solvent [p1¶1] prepared from an aqueous mixture of a urethane resin prepared from a polysiloxane (b), a polyol (c) and a polyisocyanate (d) [p2¶3-4] which also contains a carboxylic acid-based compound (a) so that the urethane resin has an acid value of 5 to 40 mgKOH/g [¶ bridging p 3-4]. The reactive polysiloxane includes various formulae that overlap the claimed range of Mn of 4000 or more, as an example 
    PNG
    media_image1.png
    182
    436
    media_image1.png
    Greyscale

Wherein when m is 51 or more the siloxane will have a Mn over 4000. Sato discloses that the skin layer is attached to a fabric base layer via a waterborne polyurethane adhesive layer [p9¶6-7]. Sato discloses that the polyurethane skin layer provides excellent peel resistance and processing texture with excellent flex resistance [p9 final ¶]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used an aqueous skin coating material having the claimed siloxane-based polyurethane as the skin layer of the artificial leather of Satake because Sato discloses the skin forming layer having the claimed structure and that is provides excellent peel resistance and processing texture with excellent flex resistance.

Claim 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamura et al (JP 2007119749 A) of in view of Sato et al (JP 2009275173 A).
Miyamura discloses a synthetic leather comprising a fabric base layer [p2¶9], an aqueous polyurethane adhesive layer (intermediate layer) [p4¶10, p7¶4] and an aqueous polyurethane skin forming layer [p1¶1]. An example of the aqueous polyurethane of the skin forming layer includes water and a polyurethane prepared from several polyols, a silicone polyol, and a polyisocyanate [p5, final ¶]. An example of the adhesive layer forming composition is an aqueous dispersion of a polyurethane prepared from 300 parts polyol with molecular weight 2000, 49.5 parts diisocyanate, and 12 parts dimethylolpropionic acid [p7¶4] which results in a resin with about 0.25 mmol/g of acid (anionic) groups. The isocyanate may also be tolylene diisocyanate [p2, final ¶] which would result in the adhesive layer resin having 0.79 mol/kg of aromatic ring. 
Miyamura does not disclose the specific silicone-based polyurethane of the claims, but does disclose that the skin layer can be prepared from a water borne polyurethane resin [0056].
Sato discloses a skin forming coating material for synthetic leather that does not require an organic solvent [p1¶1] prepared from an aqueous mixture of a urethane resin prepared from a polysiloxane (b), a polyol (c) and a polyisocyanate (d) [p2¶3-4] which also contains a carboxylic acid-based compound (a) so that the urethane resin has an acid value of 5 to 40 mgKOH/g [¶ bridging p 3-4]. The reactive polysiloxane includes various formulae that overlap the claimed range of Mn of 4000 or more, as an example 
    PNG
    media_image1.png
    182
    436
    media_image1.png
    Greyscale

Wherein when m is 51 or more the siloxane will have a Mn over 4000. Sato discloses that the skin layer is attached to a fabric base layer via a waterborne polyurethane adhesive layer [p9¶6-7]. Sato discloses that the polyurethane skin layer provides excellent peel resistance and processing texture with excellent flex resistance [p9 final ¶]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used an aqueous skin coating material having the claimed siloxane-based polyurethane as the skin layer of the artificial leather of Miyamura because Sato discloses the skin forming layer having the claimed structure and that is provides excellent peel resistance and processing texture with excellent flex resistance.


Response to Arguments
Applicant’s arguments, filed 05/13/2022, with respect to Miyamura et al (JP 2007119749 A) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato et al (JP 2009275173 A).

Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that 1) Satake discloses 21.6 mmol/g of acid groups which is greater than the claimed range of 0.35 mmol/g or less, 2) Satake does not disclose an aliphatic polyol compound as a chain extender because diethanolamine contains a nitrogen element, and 3) the present invention has some improved properties as evidenced by the specification [0089]. These arguments are not convincing: 
the previous rejection cited 21.6 mmol/g but that was a typo, the actual amount is 0.216 mmol/g which reads on the claimed range of less than 0.35 mmol/g. This would be apparent to the skilled artisan, since 21.6 mmol of COOH (acid) groups [Mw of 45g/mol] would be 9.72 g of COOH, and there cannot be 9.72 grams of anything in one gram of polymer. 
The claims require (a3) an aliphatic polyol, and diethanolamine is an aliphatic polyol. Even if there is a heteroatom in the polyol, it does not stop being aliphatic. 
Paragraph [0089] merely recites the same assertion of improved properties, but cites no evidence of this properties, much less an assertion of unexpected results that would overcome the obviousness rejection. With regards to Applicants' allegation of unexpected results found in the present invention, Applicants are reminded that any showing of unexpected results must meet three criteria: a) the experimental data must compare the claimed invention to the analogous invention of the prior art, b) the showing must be commensurate in scope with the present claims, and c) the results must be, in fact, unexpected. A cursory review of the examples did not convince the Examiner that there were unexpected results. Examiner recommends an interview to discuss strategy before asserting unexpected results. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766